Citation Nr: 0632155	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  99-17 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran had active duty with the Marine Corps from 
September 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO, in pertinent part, denied 
entitlement to service connection for PTSD.

The veteran presented oral testimony at a personal video 
conference hearing in May 2001.  The veteran was notified in 
February 2004 that the Veterans Law Judge who conducted the 
May 2001 hearing was no longer employed at the Board.  He was 
advised that he had the right to another hearing by a 
Veterans Law Judge and that if he did not respond within 30 
days from the date of the letter, the Board would assume he 
did not want an additional hearing and proceed accordingly.  
There has been no response from the veteran.

The case was remanded in July 2001 and April 2004 for 
additional development.  The case has been returned to the 
Board for further appellate review.


FINDINGS OF FACT

1.  The veteran served in Vietnam from July 1967 to July 
1968.

2.  Although the veteran has been diagnosed as having PTSD by 
a private psychologist, the sole claimed in-service stressor 
which was relied upon to render the diagnosis, i.e., the 
veteran guarding the perimeter of his base during a mortar 
attack on May 5, 1968, in which 20 Marines were killed, has 
not been verified. 




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 5103, 5103A, 5107, 5108 (West & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.655 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case, as the initial rating decision was 
promulgated before the enactment of the legislation of these 
new requirements.  However, the notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. at 121.  Further, the veteran's claim was 
scrutinized under these standards during the appeal period.  
See 66 Fed. Reg. 45,629 (August 29, 2001); VA O.G.C. Prec. 
Op. No. 7-2003 (November 19, 2003).  

The Board concludes that the RO letters sent in November 
1997, February 2002, June 2003, May 2004, and December 2005 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim for service 
connection for PTSD, complied with VA's notification 
requirements and set forth the laws and regulations 
applicable to his claim.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim, 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  He was essentially told to 
submit evidence he had in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the veteran's service 
medical records, and post-service medical records identified 
by the veteran.  The issue of entitlement to an examination 
will be discussed in Section B, below.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish the degree of 
severity of the condition or the effective date for the claim 
by an April 2006 supplemental statement of the case.  The 
notice requirement cannot be satisfied by reference to 
various post-decisional communications issued for unrelated 
purposes, such as the supplemental statement of the case from 
which the claimant might have been able to infer what 
evidence was lacking.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328, 1335 (Fed. Cir. 2006); but see 
Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. September 
22, 2006) (in cases in which the appellant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim, any error by the Board in deciding that post-
decisional documents satisfy the duties to notify and assist 
the veteran is nonprejudicial).  Despite the inadequate 
notice provided to the veteran concerning these elements, the 
Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  As the Board concludes below 
that service connection for PTSD is not warranted, any 
question as to the appropriate rating or effective date to be 
assigned is rendered moot.  

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

B.  Analysis

The veteran's service medical records are negative for any 
findings, complaints or treatment of a psychiatric disorder - 
including a stress-related mental illness.  His service 
personnel records indicate he served in Vietnam from July 
1967 to July 1968 and participated in the Da Nang operations 
with the 1st Force Service Regiment/Force Logistic Command.  
His military occupational specialty (MOS) while stationed in 
Vietnam was supply administration man and as a messman, and 
he was assigned to the Headquarters & Service Battalion, 
Reinforced, 1st Force Service Regiment/Force Logistic 
Command.  His military commendations include the National 
Defense Service Medal, the Vietnam Service Medal, and the 
Vietnam Campaign Medal w/60 device.  His military personnel 
records do not indicate that he actually participated in 
combat or suffered any wounds. 

In August 1998, Patricia A. Fox-Whipple, Ph.D., MFCC, wrote 
in support of the veteran's claim.  Dr. Fox-Whipple performed 
a psychological evaluation in July 1998 of the veteran's 
current condition based upon hearing his complaints, 
reviewing his history and administering psychological tests.  
The report contains the veteran's description of his 
symptoms.  Specific stressors were not noted in the report 
other than in regard to the veteran expressing guilt over the 
death of 20 fellow Marines who were killed on May 5, 1968, 
when his base took a rocket attack.  The veteran reported 
that he was on guard duty defending the perimeter and watched 
Camp Books being pummeled from his elevated bunker and was 
unable to help.  Reportedly, he found out later that 20 
Marines were killed.  Dr. Fox-Whipple diagnosed chronic PTSD 
and dysthymic disorder.  In February 2002 and December 2002 
letters, the RO requested additional information from Dr. 
Fox-Whipple, specifically whether she had additional records 
pertaining to the veteran.  She did not reply to the 
inquiries.  

The veteran seeks service connection for PTSD based on his 
service in Vietnam.  The veteran claims as stressors a 
rocket/mortar attack in late July 1967 with 17 Marines killed 
and twice that many wounded; the attempted assassination of 
the Nam O village chief in August 1967; a rocket/mortar 
attack in October 1967 with 3 Marines killed; a rocket/mortar 
attack on January 7, 1968 during the Tet offensive with 10 
Marines killed; and a rocket/mortar attack on May 5, 1968 
with 20 Marines killed.  The veteran has stated that all 
events took place at H & S Co., 1st Force Service Regiment, 
Force Logistic Command, Fleet Marine Force, Pacific, Camp 
Books, Red Beach Complex, 20 miles north of Da Nang.

The veteran testified at a video-conference hearing in lieu 
of an in-person Travel Board hearing in May 2001.  He stated 
that, while stationed at Camp Books, he was subjected to at 
least 30 separate rocket-mortar attacks.  The veteran further 
testified that Dr. Fox-Whipple was the only medical personnel 
to diagnosis him with PTSD.

The veteran submitted copies of a Command Chronology for 
August 1967, January 1968, and May 1968.  According to these 
records, the services and support provided by Headquarters & 
Service Battalion, Reinforced, 1st Force Service 
Regiment/Force Logistic Command, Fleet Marine Force, Pacific, 
included operational supervision and personnel for internal 
and perimeter security defense of Force Logistic Command 
units located at Camp Books, Red Beach Complex, Da Nang.  
These historical records show the attempted assassination of 
the village chief of Nam O in August 1967, and the rocket 
rounds on January 7, 1968, that destroyed the headquarters 
building and did major damage to other buildings.  The 
chronologies also show rocket fire at Camp Books on May 5, 
1968, with moderate damage resulting, on May 9, 1968, with 
two WIA's (wounded in action), and on May 21, 1968, with 
minor damage reported.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If 
the veteran did not serve in combat, or if the claimed 
stressor is not related to combat, the record must contain 
corroborative evidence that the in-service stressor occurred.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In 
VAOPGCPREC 12-99 (Oct. 18, 1999), VA's General Counsel 
defined the ordinary meaning of the phrase "engaged in combat 
with the enemy" to mean that the veteran must have personally 
participated in an actual fight or encounter with a military 
foe or hostile unit/instrumentality.  That phrase "would not 
apply to veterans who served in a general [']combat area['] 
or [']combat zone['] but did not themselves engage in combat 
with the enemy."  Additionally, that General Counsel opinion 
stated that "the fact that a veteran participated in a 
particular operation or campaign does not necessarily 
establish that the veteran engaged in combat."  The Board 
also notes that 38 C.F.R. § 3.304(f) was amended during the 
pendency of this appeal.  The amendment did not change the 
pertinent part of the regulation dealing with the requirement 
of a diagnosis of PTSD.  See generally 67 Fed. Reg. 10,330 
(Mar. 7, 2002).

In his substantive appeal, the veteran wrote that although 
his MOS was supply admin man, he had spent little time, 
"maybe two months, at best," performing those duties and was 
then designated as to be a perimeter guard, perform courier 
missions, serve as messman, and perform other odd details.  
However, at his video-conference hearing, he testified that 
he served in his MOS and never veered from it.  The veteran's 
military personnel records show that while in Vietnam he 
served as a supply administration man and as a messman in H&S 
Company, Supply Battalion, 1st FSR, FLC.  There is no 
evidence that the veteran served in direct combat or as a 
member of a perimeter security defense force.  The veteran's 
DD Form 214 shows that he did not receive any awards or 
decorations indicative of combat or valor.  In this case, the 
Chronology Command reports of record corroborate the 
veteran's claim of the attempted assassination of the village 
chief at Nam O and the rocket fire at Camp Books in January 
and May 1968, but not the alleged fatalities.

In Suozzi v. Brown, 10 Vet. App. 307 (1997), the U.S. Court 
of Appeals for Veterans Claims (Court) held that by requiring 
corroboration of every detail, including the veteran's 
personal participation, VA defined "corroboration" far too 
narrowly.  Id. at 311.  In Suozzi, the Court found that a 
radio log, which showed that the veteran's company had come 
under attack, was new and material evidence to warrant 
reopening a claim of service connection for PTSD, despite the 
fact that the radio log did not identify the veteran's 
participation.  The Court further stressed that the evidence 
favorably corroborated the veteran's alleged in-service 
stressor.  Id.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court strongly reaffirmed its holding in Suozzi.  In that 
case, the Court stated that the veteran's unit records 
constituted independent descriptions of rocket attacks that 
were experienced by the veteran's unit when he was stationed 
in Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that his presence with 
his unit at the time of the attacks occurred corroborated his 
statement that he experienced such attacks personally, and 
thus his unit records were clearly credible evidence that the 
rocket attacks that he alleges occurred did, in fact, occur.  
Id. at 128-29.

In addition, the veteran has a diagnosis of PTSD; however, it 
does not appear that the diagnosis of PTSD was based on a 
review of the claims file; and it is based on the veteran 
being informed of the deaths of 20 Marines on May 5, 1968.  
See 38 C.F.R. § 3.304(f).  However, the Command Chronologies 
submitted by the veteran do not show U.S. casualties for May 
5, 1968, while noting two minor WIA's for May 9, 1968.  The 
Board notes that, in Suozzi, the company morning reports 
noted that the veteran's company "came under big attack" 
and numerous casualties were noted.  See Suozzi, 10 Vet. App. 
at 309.  Moreover,  in Suozzi, the veteran was diagnosed with 
PTSD, in part, due to the veteran's participation in this 
attack which resulted in numerous casualties.  See Suozzi, 10 
Vet. App. at 308.  In this case, although the veteran's unit 
records document mortar rocket attacks, specifically on May 
5, 1968, they do not corroborate any fatalities due to that 
attack.  The Board may reject a medical opinion that is based 
on facts provided by the veteran that have previously been 
found to be inaccurate or because other facts in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion, however, the Board may not disregard a 
medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Thus, a medical 
nexus opinion is inadequate when, as in this case, it is 
unsupported by any clinical evidence or based on inaccurate 
factual premises.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  As Dr. Fox-Whipple's medical nexus opinion is 
rejected, there is no evidence of record that indicates that 
the veteran has PTSD due to the any of the verified stressful 
events he experienced in Vietnam.  

As noted above, the Board remanded the claim to afford the 
veteran a VA initial PTSD compensation examination to 
determine whether he has PTSD related to any established in-
service stressors.  The claims file and a copy of this remand 
was to be made available to and be reviewed by the examiner 
in conjunction with the examination.  If PTSD was diagnosed, 
the examiner was to address the following: (a) whether the 
veteran meets the diagnostic criteria for PTSD under DSM-IV; 
(b) whether the in-service stressor(s) determined to actually 
have occurred (i.e., those that have corroborating evidence) 
were sufficient to produce PTSD; and (c) whether there was a 
link between current symptoms and the stressor(s) established 
by the record.  The examiner was to identify the specific 
stressors upon which any diagnosis of PTSD is based.  
However, the veteran did not report for scheduled 
examinations on January 10, 2006, January 31, 2006, and March 
14, 2006, and there is no indication in the record that he 
had good cause for his failure to appear.  In such a case, 
the provisions of 38 C.F.R. § 3.655 require that the Board 
adjudicate the service connection case based on the evidence 
of record.  The veteran was informed of the consequences of 
failing to appear for such examination by RO letter in 
December 2005.  

As the record does not contain a competent diagnosis of the 
veteran having PTSD due, in part, to any of the corroborated 
in-service stressors, service connection is not warranted.  
In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


